                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PATRICIA ANYANWU,                                )
                                                 )
           Plaintiff,                            )
                                                 )
      v.                                         )           Case No. 4:17-CV-02722-NCC
                                                 )
ASCENSION HEALTH,                                )
                                                 )
           Defendant.                            )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Patricia Anyanwu’s Motion for Summary

Judgment (Doc. 33) and Defendant Ascension Health’s Motion for Summary Judgment (Doc.

34). The Motions are fully briefed and ready for disposition. (Docs. 33, 34, 36, 39, 40, 41, 45,

46.) The parties have consented to the jurisdiction of the undersigned United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c)(1). (Doc. 12.) For the following reasons, Plaintiff’s

Motion will be DENIED, Defendant’s Motion will be GRANTED, and this action will be

DISMISSED, with prejudice.

                                         I. Background

       The undisputed facts are as follows.1 On November 16, 2017, Plaintiff Patricia Anyanwu

(“Plaintiff”) filed this action against Ascension Health (“Ascension”) under the Employee


1
  The undisputed facts are taken from Plaintiff’s Statement of Material Uncontroverted Facts
(Doc. 32) and Defendant’s Response to Plaintiff’s Statement of Material Uncontroverted Facts
(Doc. 41), both of which were filed in connection with Plaintiff’s Motion for Summary
Judgment. In addition, the facts are taken from Ascension’s Statement of Uncontroverted
Material Facts in Support of Summary Judgment (Doc. 35), which was filed in connection with
Defendant’s Motion for Summary Judgment, and to which Plaintiff did not respond. In
responding to Defendant’s cross-Motion for Summary Judgment, Plaintiff states, “in order to
avoid redundancy and wasting of the Court’s time and resources, Plaintiff would respectfully
request her Motion and Statement of Facts be considered as Plaintiff’s response to the bulk of
Retirement Income Security Act of 1974 (“ERISA”), including 29 U.S.C. §§ 1132 (a)(1)(B) and

1133. (Doc. 1) Plaintiff alleges Defendant wrongly denied her long-term disability benefits.

(Id.)

        Plaintiff, currently sixty-one years old, was hired by Defendant on May 6, 2013. (Doc.

24 at AH 0103, 106; Doc. 35 ¶ 11.)2 As of her last day of work on July 13, 2015, Plaintiff

worked as a Solutions Development Senior Analyst, earning an annual salary of $93,079.00.

(Doc. 24 at AH 0103, 0116, 0163.) According to her job description, Plaintiff was required to

work with assigned customers/areas to translate business requirements into application

systems/solutions. (Doc. 24 at AH 0163.) Plaintiff’s responsibilities included working directly

with users, responding to user problems, explaining new technologies, participating in project

design, and troubleshooting tools and utilities. (Doc. 35 ¶ 12; Doc. 24 at AH 0113-0115.) Her

job description defined the complexity of work as requiring critical thinking skills, decisive

judgment, the ability to work with minimal supervision, and the ability to work in a stressful

environment. (Doc. 24 at AH 0163.)




Defendant’s argument . . . .” (Doc. 39 at 1.) However, Local Rule 4.01(E), E.D. Mo., requires
the party opposing the Motion to include a statement of material facts as to which the party
contends a genuine issue exists. That same Local Rule also requires the opposing party to note
for all disputed facts the paragraph number from movant’s listing of facts. Plaintiff did not
comply with the Local Rule. Despite Plaintiff’s blanket request, not properly submitted in the
form of a motion, Plaintiff has not identified by paragraph the facts, if any, she disputes.
Because Plaintiff failed to comply with the Local Rule, all matters set forth in the Defendant’s
Statement (Doc. 35) shall be deemed admitted for purposes of summary judgment. See E.D. Mo.
L. R. 4.01(E). Finally, facts are taken from the Administrative Record, as a review in this case is
limited to that record.
2
  The citations designated “AH ___” are citations to the multi-volume administrative record
relating to this matter.
                                                -2-
       Defendant sponsors the self-funded Long-Term Disability Plan (“LTD Plan”) for eligible

employees working in the Ascension System Office (“System Office”). (Doc. 23 at AH 0005,

0012, 0079.) The LTD Plan is an employee welfare benefits plan governed by the Employee

Retirement Income Security Act (“ERISA”). (Doc. 23 at AH 0079; Doc. 1 ¶ 3.) Defendant is

the LTD Plan Sponsor and the Plan Administrator. (Doc. 23 at AH 0005, 0012, 0055, 0079.)

Sedgwick Management Claims Services, Inc. (“Sedgwick”) is the Claims Administrator of the

LTD Plan. (Id. at AH 0047.) Defendant delegated discretionary authority regarding claims

administration to Sedgwick. (Id. at AH 0017, 0047, 0056.) Plaintiff bought into the LTD Plan

effective January 1, 2014. (Doc. 24 at AH 0103.) The LTD Plan defines “Disability/Disabled”

as follows:

       1.12 Disability/Disabled means that due to an Injury or Sickness which is
       supported by objective medical evidence,
       (a)    the Participant requires and is receiving from a Licensed Physician
              regular, ongoing medical care and is following the course of treatment
              recommended by the Licensed Physician;
              and
       ...

       (1)     The Participant is unable to perform:
               (A)    during the first 24 months of Benefit payments, or eligibility for
                      benefit payments, each of the Material Duties of the Participant’s
                      Regular Occupation;

(Doc. 23 at AH 0007–08.) “Injury” is defined as “accidental bodily injury that . . . results

directly and independently of all other causes in loss covered by this Plan.” (Id. at AH 0011.)

Sickness is defined as “an illness, disease, medical condition or pregnancy.” (Id. at AH 0013.)

“Material Duties” and “Regular Occupation” are defined in the LTD Plan as follows:

       Material Duties means the essential tasks, functions and operations, and the
       skills, abilities, knowledge, training and experience generally required by
       employers from those engaged in a particular occupation that cannot be
       reasonably modified or omitted.
       ...

                                                -3-
       Regular Occupation means the activities that the Participant regularly performed
       when the Participant’s Disability began. In addition to the specific position or job
       the Participant holds with the Participant’s employer, Regular Occupation also
       includes other positions and jobs for which the Participant has training and/or
       education to perform in the Participant’s profession at the Participant’s Employer
       or any other employer. If the Participant’s Regular Occupation involves the
       rendering of professional services and the Participant is required to have a
       professional or occupational license in order to work, the Participant’s Regular
       Occupation is as broad as the scope of his or her license.

(Id. at AH 0011, 0013; see also AH 0056.) Therefore, during the first 24 months of receipt of

LTD benefit payments, an LTD plan participant must be unable to perform the activities that she

regularly performed when her Disability began. (Doc. 35 ¶ 8; Doc. 23 at AH 0007–0008, 0025.)

This is referred to as the “Own Occupation Definition” of Disability. (Doc. 35 ¶ 8.)

       The Plan contains a Mental Illness Limitation, which limits benefits due to Mental Illness

to 24 months. (Doc. 35 ¶ 9; Doc. 23 at AH 0031.) Mental Illness is defined as “a mental,

emotional or nervous condition that is identified in the Diagnostic and Statistical Manual of

Mental Disorders, Fourth Edition (or such later edition as is current at the time of the Disability)

and is certified and treated by a licensed psychiatrist.” (Doc. 35 ¶ 9; Doc. 23 at AH 0012, 0055.)

The Plan gave Sedgwick the discretion to certify a participant’s mental illness on a temporary

basis. (Doc. 23 at AH 0012.) The LTD Plan requires the Plan Participant to submit Proof

satisfactory to the Claims Administrator (Sedgwick) of Disability. (Doc. 35 ¶ 10; Doc. 23 at AH

0025.) As defined in the Plan, “Proof means objective medical evidence, which in the discretion

of the Claims Administrator, substantiates the existence of a Disability.” (Doc. 35 ¶ 10; Doc. 23

at AH 0013.)

       Plaintiff applied for both short-term and long-term disability benefits under the Plan. The

chronology of events leading to her denial of LTD benefits is discussed below. In addition to

reports from Plaintiff’s providers and examiners, this includes reviews by eight board certified



                                                 -4-
physician or neuropsychological advisors, an independent medical examination by a licensed

neuropsychologist, and multiple peer-to-peer discussion and discussion attempts by these

advisors with Plaintiff’s treating physicians.

A. Short-Term Disability Benefits Claim

       On October 13, 2013, Plaintiff was in an auto-accident. She was rear-ended from behind,

though her car suffered mild damage, and the vehicle air bags did not deploy. (Doc. 35 ¶ 13;

Doc. 24 at AH 0153.) She was able to drive from the scene of the accident to work and was not

admitted for treatment. (Id.) Plaintiff reported being on medical leave from November 2014 to

May 2015. (Doc. 26 at AH 0990.)

       More than a year after the accident, in February 2015, Plaintiff complained of cognition

deterioration to her family practitioner, Dr. Enas Pruitt (“Dr. Pruitt”). (Doc. 35 ¶ 14; Doc. 24 at

AH 0151–0154.) Accordingly, Dr. Pruitt referred Plaintiff to Neurologist John Bertelson (“Dr.

Bertelson”) for a traumatic brain injury (“TBI”) assessment. (Id.) At that February 12, 2015

visit with Dr. Bertelson, the doctor noted that Plaintiff reported seeing stars and feeling dizzy

right after the accident. (Doc. 41 ¶ 5(a); Doc. 24 at AH 0153.) Plaintiff also self-reported that

her headache and cognition partially improved over the few months after the accident but that

about six months after the accident, she was under a great deal of stress at work and her

cognition deteriorated. (Id.) Dr. Bertelson assessed Plaintiff as having post-concussion

syndrome resulting from the October 2013 car accident. (Doc. 35 ¶ 15; Doc. 24 at AH 0153.)

He also assessed her as having memory impairment and insomnia. (Doc. 41 ¶ 5(d); Doc. 24 at

AH 0153–54.) Dr. Bertelson found that Plaintiff’s duration of symptoms was “unusual to be

purely due to TBI [traumatic brain injury]” and noted that he suspected several factors were

influencing Plaintiff’s symptoms including anxiety, headache/muscle spasm, medications, and



                                                 -5-
sleep deprivation. (Doc. 41 ¶ 5(e); Doc. 24 at AH 0153.) Dr. Bertelson further stated that he

was “ok with continued disability” to allow the medications he prescribed to take effect. (Doc.

41 ¶ 5(e); Doc. 24 at AH 0154.)

       After returning to work, Plaintiff again saw her primary care physician, Dr. Pruitt, on July

15, 2015, to follow-up on anxiety and depressive symptoms. (Doc. 41 ¶ 5(f); Doc. 24 at AH

0220–21.) At that visit, Plaintiff reported she had returned to work on June 1, 2015, but was

“having difficulty dealing with her manager while at work.” (Doc. 35 ¶ 18; AH 0220). She

reported that the problems she was experiencing at work “caused increasing anxiety symptoms

for her to the point where she has not been able to go to work yesterday or today due to difficulty

dealing with her manager at work.” (Doc. 24 at AH 0220–21.) Plaintiff did not attribute her

problems to her car accident or possible traumatic brain injury. (See id.) Dr. Pruitt noted that

Plaintiff had a flat effect and depressed mood. (Doc. 41 ¶ 5(e)(i); Doc. 24 at AH 0221.) His

primary diagnosis was “adjustment reaction with anxiety” and “obesity.” (Doc. 35 ¶ 18; Doc. 24

at AH 0220–22.) Dr. Pruitt’s notes stated, “Because she is having such a hard time dealing with

her current work situation I will take her off work for the next 2 weeks. If she needs to be off

work longer than that, she will have had a chance to get in to see her psychiatrist who can make

those further recommendations for her.” (Doc. 35 ¶ 18; Doc. 24 at AH 0222.)

       Plaintiff sought short-term disability (“STD”) benefits under another disability plan, the

Ascension Short-Term Disability Payroll Program, claiming disability as of July 15, 2015. (Doc.

35 ¶ 16; Doc. 24 at AH 0126–27.) The STD Payroll Program is administered by the Ascension

Ministry Service Center (“MSC”). (Id.) On July 20, 2015, Dr. Pruitt submitted an Attending

Physician Statement of Disability (“APS”) to the MSC in which he stated that he advised

Plaintiff to stop working as of July 15, 2015, with an expected return date of July 29, 2015.



                                                -6-
(Doc. 35 ¶ 17; Doc. 41 ¶ 5(f)(ii); Doc. 24 at AH 0109.) On July 27, 2015, Plaintiff’s claim for

STD benefits was approved by the MSC. (Doc. 35 ¶ 19; Doc. 24 at AH 0103; AH 0116–19.)

Plaintiff’s short-term disability benefits start date was July 22, 2015. (Doc. 24 at AH 0116.)

        In a follow-up visit with Dr. Pruitt on July 28, 2015, Plaintiff reported that she was ready

to return to work, but “request[ed] to be off work until she [was] able to be evaluated by the

psychiatrist” on August 28, 2015. (Doc. 35 ¶ 20; Doc. 24 at AH 0227, 1545.) Dr. Pruitt noted in

his psychiatric objective findings: “GAD-7 score is 20 which is in the severe anxiety category.

Mildly anxious.” (Doc. 41 ¶ 5(g); Doc. 24 at AH 0227.) Accordingly, in an APS dated July 28,

2015, and accompanying letter, Dr. Pruitt opined that Plaintiff should not work until seen by

psychiatrist on August 28, 2015, and identified her expected return to work date to be September

1, 2015. (Doc. 35 ¶ 20; Doc. 24 at AH 0112, 0158.)

        On August 28, 2015, Plaintiff saw Dr. Crooks, a licensed psychiatrist, for the first time.

(Doc. 35 ¶ 21; Doc. 24 at AH 0137.) Dr. Crooks submitted an APS noting Plaintiff’s diagnoses

as “post-concussive syndrome” and “depression/anxiety” secondary to “a medical condition.”

(Id.) Dr. Crooks completed a medical questionnaire in connection with Plaintiff’s request for an

accommodation for her job after the exhaustion of all available medical leave. (Doc. 41 ¶

5(h)(i); Doc. 24 at AH 0147.) The questionnaire asked, “Are there any job functions this

individual is totally unable to perform? If so, please list them and state how long you anticipate

the inability to last.” (Id.) In response, Dr. Crooks wrote, “It is difficult to predict the trajectory

of recovery for this pt who suffered a TBI with subsequent cognitive inefficiencies. With

medication and therapy, it is hoped she can return to work in 6-8 weeks from today.” (Id.) On

October 14, 2015, Dr. Crooks extended Plaintiff’s expected return to work date for another “6-8

weeks.” (Doc. 35 ¶ 21; Doc. 24 at AH 0141.)



                                                  -7-
         On November 17, 2015, Plaintiff was notified that she was approaching the January 10,

2016, exhaustion date for STD benefits and that her claim would be transferred to Sedgwick to

determine whether she qualified for Long-Term Disability (“LTD”) benefits thereafter. (Doc. 35

¶ 22; Doc. 24 at AH 0162.)

B. Long-Term Disability Benefits Claim

     1. Initial Approval of LTD Benefits

         Upon receipt of Plaintiff’s file, Sedgwick contacted Plaintiff and asked her to identify the

physicians who were treating her for the condition for which she sought LTD benefits. (Doc. 35

¶ 23; Doc. 28 at AH 1558.) Plaintiff explained that Dr. Pruitt took her off work for anxiety

secondary to a head concussion. (Id.) She stated that she had also seen Dr. Bertelson but

“doesn’t see him regularly.” (Id.) Finally, she stated that she was seeing Dr. Ian Crooks, a

licensed psychiatrist, and “he is the dr that is handling everything now.” (Id.) She described her

main problem as “anxiety, panic attacks, and severe insomnia.” (Id.)

         Therefore, Sedgwick contacted Drs. Pruitt and Crooks to obtain updated medical records.

(Doc. 35 ¶ 24; AH 0219–30, AH 1544–45.)3 As of December 7, 2015, Dr. Crooks advised that

Plaintiff was unable to work. (Doc. 35 ¶ 25; Doc. 24 at AH 0211–13; Doc. 28 at AH 1542.)

Plaintiff reported to Dr. Crooks that she was experiencing increasing frequency and severity of

panic attacks due to increasing interpersonal conflict with her husband, who lived in England.

(Id.) Dr. Crooks noted that Plaintiff was being referred for neuropsychological testing and to a




3
    There is no reference to a response from Dr. Pruitt.


                                                  -8-
therapist. (Id.) He could not determine a return to work date until after the testing and therapy.

(Id.)4

         On January 19, 2016, Sedgwick Nurse Case Manager Jennifer Jansen (“NCM Jansen”)

spoke with the Plaintiff to determine if her neuropsychological testing had been scheduled.

(Doc. 35 ¶ 26; Doc. 28 at AH 1540.) Plaintiff advised she was waiting on insurance approval

and that she was scheduled for a psychotherapist appointment with Andrea Turnipseed on

January 28, 2016. (Id.)

         On January 19, 2016, NCM Jansen recommended initial approval of the LTD claim.

(Doc. 35 ¶ 27; Doc. 28 at AH 1538.) NCM Jansen noted, “I am recommending approval of LTD

benefits through 01/31/16. Medical indicates improvement in depression and anxiety but

ongoing symptoms of panic attacks, social isolation, and anhedonia. The associate is ending her

marriage which will likely have a negative impact on her depressive symptoms as well as her

anxiety. She will begin treating with a therapist. Neuropsychological testing is being ordered to

test for any cognitive issues.” (Id.) That same day, Sedgwick notified Plaintiff and her then-

counsel that her LTD benefits were approved as of January 11, 2016. (Doc. 35 ¶ 28; Doc. 41 ¶

4(d); Doc. 24 at AH 0253–55.)

         From January 28, 2016 through June 2016, Plaintiff received individual therapy from

Andrea Turnipseed, a licensed clinical social worker. (Doc. 41 ¶ 5(l).) Much of Plaintiff’s

counseling focused on Plaintiff’s marital problems, divorce, and related family problems. (Doc.

35 ¶ 29; Doc. 24 at AH 0262, 0269, 0271, 0273, 0299, 0378, 0382, 0386, 0388, 0411; Doc. 25 at

AH 0420, 0422, 0424, 0426, 0432, 0436, 0458–60, 0471–74.)
4
  Dr. Crooks continued to treat Plaintiff through the denial of her LTD claim. (Doc. 41 ¶ 5(j).)
Dr. Crooks would regularly provide responses first to the Ascension Ministry Service Center
(which administered Plaintiff’s claim for STD benefits) and then to Sedgwick (which
administered Plaintiff’s claim for LTD benefits) upon request. (Doc. 41 ¶ 5(k).)

                                                -9-
       On February 10, 2016, Plaintiff returned to see Dr. Bertelson, the neurologist, and Dr.

Bertelson submitted an APS and treatment notes from that visit. (Doc. 35 ¶ 30; Doc. 41 ¶ 5(m);

Doc. 24 AH 0280–87, 0289.) During that visit, Plaintiff self-reported that she may blank out at

times, leaving the water running and once leaving dinner on the stove until there was smoke in

the apartment. (Doc. 41 ¶ 5(m)(i); Doc. 24 at 0287.)5 In the APS, Dr. Bertelson opined that

Plaintiff was unable to return to work from a neurological standpoint, although in response to the

request for the date of Plaintiff’s next office visit, he wrote there was none scheduled for this

time. (Doc. 35 ¶ 30; Doc. 24 at AH 0289.) In response to the request for objective medical

evidence to support disability, he wrote, “Memory impairment – nonspecific, but I strongly

suspect a primary psychiatric component. A mild TBI 2 ½ years ago should not, by itself, make

her intermittently deteriorate. She clearly has anxiety and describes panic attacks.” (Id.)

However, as noted in the review of symptoms, Dr. Bertelson noted Plaintiff reported “no

insomnia, no headaches . . . no memory lapses . . . no mood swings, no depression, no behavior

problems, and no anxiety.” (Doc. 41 ¶ 5(m)(i); Doc. 24 at 0287.) Dr. Bertelson ordered an EEG

to rule out seizures, stating, “. . . I doubt her spells represent seizures.” (Doc. 35 ¶ 30; Doc. 24 at

AH 0287.) He recommended Plaintiff proceed with a neuropsychological examination with Dr.

Allison Myers-Fabian. (Doc. 41 ¶ 5(m)(v); Doc. 24 at AH 0287.)

       As of March 10, 2016, Plaintiff was having complications with getting her EEG and

neuropsychological evaluations completed due to a change in medical insurance. (Doc. 35 ¶ 31;

Doc. 28 at AH 1506–08.) Accordingly, NCM Jansen recommended an approval of LTD benefits

through May 31, 2016, to give Plaintiff time to complete the testing. (Id.) On April 12, 2016,

Dr. Crooks, Plaintiff’s psychiatrist, submitted an APS and an April 11, 2016 visit note. (Doc. 35

5
 Defendant maintains such self-reported incidents are legally irrelevant to the determination of
Disability under the Plan. (Doc. 41 ¶ 5(m)(i).)
                                                 -10-
¶ 32; Doc. 25 at AH 0414–18.) Dr. Crooks opined that Plaintiff was unable to return to work. In

response to a request for objective medical evidence to support ongoing disability, he wrote,

“Please see progress note from today. Ongoing panic, cognitive dysfunction getting EEG and

neurological testing to clarify diagnosis and guide treatment.” (Doc. 35 ¶ 32; Doc. 25 at AH

0414.)

         On May 19, 2016, Dr. Allison Myers-Fabian, a Board Certified Clinical

Neuropsychologist, conducted the neuropsychological evaluation to determine Plaintiff’s level of

neurocognitive and emotional functioning. (Doc. 35 ¶ 34; Doc. 25 at AH 0446–49.) Dr. Myers-

Fabian administered the following thirteen tests during the evaluation: Trial Making Test;

COWA; Wechsler Test of Adult Reading; Grooved Pegboard Test (GPT); Wechsler Adult

Intelligence Test Scale 4th Ed. (WAIS-IV: Selections); Wechsler Memory Scale-IV (WMS-IV:

Selections); Benton Judgment of Line Orientation; Boston Naming Test-2; California Verbal

Learning Test-II; Wisconsin Card Sorting Test-128; Minnesota Multiphasic Personality

Inventory-2RF; Green’s Word Memory Test; and Test of Memory & Malingering. (Doc. 35 ¶

34; Doc. 25 at AH 0446.) In her evaluation dated June 7, 2016, she opined that the results were

deemed “invalid/inconclusive due to suboptimal/disengagement across tasks.” (Doc. 35 ¶ 35;

Doc. 25 at AH 0446.) (emphasis in original) She explained:

         The patient failed multiple neuropsychological measures that also doubled as
         performance validity or “effort” measures. That is, she performed worse than
         individuals with dementia or severe traumatic brain injury and at times matched a
         population asked to fake impairment or that have an underlying psychiatric
         disorder. Furthermore, her performance was inconsistent with known patterns of
         brain function of individuals with a history of concussion. Overall, there appears
         there was an effort to draw attention to and overstate degree of distress and
         impairment.

(Id.) Dr. Myers-Fabian also discussed Plaintiff’s completion of the MMPI-2/RF

emotional/behavioral assessment and again questioned the validity of the Plaintiff’s test, stating:

                                               -11-
       Validity scales indicated an unusual combination of response that may be
       associated with non-credible reporting of somatic/cognitive symptoms,
       specifically memory complaints. Overall, it is likely that she overstated her degree
       of distress and impairment due to significant emotional distress.

(Doc. 35 ¶ 36; Doc. 25 at AH 0446.) After Dr. Myers-Fabian questioned the validity of the

emotional/behavioral assessment, she went on to note in that same section that based on

Plaintiff’s self-reports, “she may be prone to developing physical symptoms in response to stress

and may have a psychological component to her somatic complaints. At this time, the patient

meets criteria for major depressive disorder, recurrent, moderate as well as moderate somatic

symptom disorder.” (Doc. 41 ¶ 6(b); Doc. 25 at AH 0446.) Dr. Myers-Fabian recommended re-

testing in six months. (Doc. 35 ¶ 36; Doc. 25 at AH 0447.) She stated that doing another

evaluation prior to that time would make that test invalid due to exposure to the testing materials.

(Doc. 25 at AH 0480.)

       Plaintiff, however, did not return to Dr. Myers-Fabian for this testing.6 In a subsequent

visit with Dr. Crooks on June 9, 2016, Dr. Crooks noted Plaintiff subjectively reported that she

was “upset with poor testing conditions” of this “inconclusive” neuropsychological testing,

which resulted in a “suboptimal benefit.” (Doc. 35 ¶ 39; Doc. 25 at AH 0452.) She expressed

her frustration and disappointment with the process and results from Dr. Myers-Fabian’s testing,

indicating her failure to eat breakfast before the testing and her medication impacted her ability

to respond. (Doc. 25 at AH 0452.)

       As of June 8, 2016, NCM Jansen recommended approving continuation of benefits

through June 30, 2016. She noted that the “Neuropsychological exam indicated results were

inconclusive/invalid due to suboptimal effort/disengagement for a cognitive disorder. However,



6
  Dr. Myers-Fabian subsequently issued an addendum to her report. That addendum is
discussed infra.
                                               -12-
the neuropsychological testing did confirm that the associate met the criteria for major

depressive disorder recurrent/moderate as well as a moderate somatic symptom disorder.” (Doc.

35 ¶ 37; Doc. 28 at AH 1474.) As a result, benefits were extended through June 30, 2016. (Doc.

35 ¶ 37; Doc. 28 at AH 1473.)

       Dr. Crooks submitted an APS to Sedgwick on June 9, 2016, relating to Plaintiff’s LTD

benefits claim in which he opined that she could not return to work from a psychiatric

standpoint. (Doc. 35 ¶ 38; Doc. 24 at AH 450.) In response to a request for objective medical

evidence to support ongoing disability, he wrote, “Ongoing panic attacks, depression, cognitive

impairment, poor function. Pt. actively engaged in process of treating psychiatric symptoms.”

(Id.) However, in the office note from Plaintiff’s June 9, 2016 visit, Dr. Crooks indicated that

the employee’s Global Assessment of Functioning (“GAF”) was 70, which represented a fairly

high-level of functioning. (Doc. 35 ¶ 39; Doc. 25 at AH 0452–53.) Dr. Crooks also noted that

the Plaintiff was “clean, careful makeup and nicely dressed, good eye contact, cooperative,

anxious appearing, polite.” (Id.) Under a long list of “subjective” complaints, he noted that

Plaintiff reported “panic attacks,” among other things. (Id.)

       On June 10, 2016, after reviewing the June 9 APS and Office Note submitted by Dr.

Crooks, Sedgwick Nurse Case Manager Margie Vargo (“NCM Vargo”) observed that Dr.

Crooks’s records were contradictory; that Plaintiff’s neuropsychological examination was

inconclusive and that Dr. Myers-Fabian opined that she may be exaggerating symptoms; and that

the May 24, 2016, EEG test results were still outstanding. (Doc. 35 ¶ 40; Doc. 28 at 1470.)

NCM Vargo suggested that they continue to maintain contact with the Plaintiff and her

physicians to assess treatment and progress toward return to work. (Id.) She further suggested




                                               -13-
that that they consider a physician advisor review to evaluate Plaintiff’s treatment and ability to

return to work. (Id.)

       After requesting Plaintiff’s EEG results at least two times, Sedgwick finally received

them on July 5, 2016, and the results were normal. (Doc. 35 ¶ 41; Doc. 25 at AH 0475–77; Doc.

28 at AH 1464.) That same day, Dr. Myers-Fabian issued an addendum to Plaintiff’s

neuropsychological evaluation to address Plaintiff’s explanation regarding the inconclusive

neuropsychological testing results. (Doc. 35 ¶ 42; Doc. 25 at AH 0479–82.) Specifically,

Plaintiff advised Dr. Myers-Fabian that she did not eat on the day of testing, was under the

influence of medication, and was not properly prepared for what to expect prior to the

evaluation. (Id.) Dr. Myers-Fabian reiterated the importance of re-testing in six months, but her

impressions remained the same. (Id.) The same day, NCM Jansen recommended extending the

approval of Plaintiff’s LTD benefits through July 31, 2016, to allow an independent licensed

psychiatrist to review Plaintiff’s complete medical file and test results. (Doc. 35 ¶ 43; Doc. 25 at

AH 0484; Doc. 28 at AH 1454.) On July 11, 2016, Sedgwick informed Plaintiff of her new

benefit amount as an offset for her auto accident. (Doc. 35 ¶ 42 n.3; Doc. 25 AH 0486.)

   2. Initial Denial of LTD Benefits

       On July 5, 2016, Sedgwick notified Dr. Crooks, Plaintiff’s psychiatrist, that it was

referring Plaintiff’s case for an independent psychiatric review and informed him that the

reviewer would contact him for a peer-to-peer discussion. (Doc. 35 ¶ 44; Doc. 25 at AH 0484.)

       The first board-certified advisor retained by a third-party medical review company to

review Plaintiff’s file was Marcus Goldman, M.D., a Board Certified Psychiatrist. He conducted

an independent review of Plaintiff’s complete medical file and test results. (Doc. 35 ¶ 45; AH

0492–94.) As part of his review, Dr. Goldman attempted to contact Dr. Crooks, Plaintiff’s



                                                -14-
psychiatrist, on two separate occasions and left messages both times, but Dr. Crooks never

returned his calls. (Id.) In his report dated July 12, 2016, Dr. Goldman concluded that Plaintiff

was not Disabled from performing her Own Occupation as of June 30, 2016, forward. (See id.)

Dr. Goldman’s report provided the following detailed explanation of his reasoning:

        Based on the information available for review, as described above, it is the
        reviewer’s opinion within reasonable medical probability that the clinical
        evidence does not support functional impairment from 6/30/16 going forward. A
        page-by-page review of this record reveals documentation supporting largely self-
        reported complaints with no evidence of a functionally impairing mental disorder.
        Documentation from Dr. Crooks reveals self-reported complaints of panic
        disorder with no overt evidence of debilitating anxiety. Progress notes from
        Therapist Turnipseed likewise reveal unspecified degrees of anxiety with no
        evidence of impaired processing, overt evidence of disability anxiety,
        distractibility, inattentiveness, overt vegetative signs, or measured cognitive
        dysfunction. Data do not detail how the claimant’s presentation and self-report
        would have grossly affected her capacity to function. There is no evidence that
        this claimant is incapable of managing activities or independent activities of daily
        living, and neuropsychological testing was deemed to be of questionable validity.
        It is noted that the interpretation of raw data would be beyond my expertise.
        Nevertheless, the claimant is not actively suicidal, homicidal, disorganized, and
        has not required transition to a more intense level of care reflective of severity.
        While panic disorder and depression clearly can be impairing, documentation in
        this record does not adequately detail the presence of a mental disorder of such
        severity as to be impairing. This reviewer would respectfully disagree with Dr.
        Crooks that the Claimant is impaired due to anxiety and depression.

(Id.)

        NCM Jansen reviewed Dr. Goldman’s July 12, 2016, report and all other medical in

Plaintiff’s file. (Doc. 35 ¶ 47; Doc. 25 at AH 0547; Doc. 28 at AH 1448.) Considering the

inconclusive neuropsychological evaluation from Dr. Myers-Fabian, the normal EEG, Dr.

Crooks’s GAF of 70 which is “indicative of mild symptoms,” and Dr. Goldman’s assessment,

she concluded that Plaintiff was not disabled from performing her Own Occupation and

recommended that Plaintiff’s claim for ongoing benefits be denied. (Id.) On July 15, 2016,

Sedgwick sent Plaintiff a letter notifying her that as of July 31, 2016, Plaintiff no longer qualified



                                                -15-
for LTD benefits, because she no longer met the definition of Disability. (Doc. 35 ¶ 48; Doc. 41

¶ (4)(f); Doc. 25 at AH 0546–52.) Sedgwick included an appeal packet with the letter. (Id.)

    3. Appeal of LTD Decision & Additional Evidence Submitted

       Plaintiff initiated an administrative appeal on January 10, 2017, via a letter from Attorney

Lloyd E. Bemis. (Doc. 35 ¶ 49; 41 ¶ 4(h); Doc. 26 at AH 0763–69.) In that letter, Plaintiff

asserted for the first time that she suffered from a permanent disability associated with “early

onset Alzheimer’s disease.” (Doc. 35 ¶ 49; Doc. 26 at AH 0763–69.) She asserted that the

“anxiety, panic attacks, insomnia, and memory issues were early signs of the disease.” (Id.)

       a. Plaintiff’s Additional Evidence

       In connection with the appeal, Plaintiff submitted supplemental evidence on January 17,

2017. (Doc. 35 ¶ 50; Doc. 26 at AH 0763–0915.) Two of the six attachments, namely the EEG

test results and the addendum to Dr. Myers-Fabian’s psychological evaluation, were already

contained in Plaintiff’s claims file. (Doc. 35 ¶ 50.) The new attachments are discussed below.

       First, Plaintiff submitted a copy of her Social Security Administration (“SSA”) Disability

determination, which found her disabled under the SSA’s gainful activity standard. (Doc. 35 ¶

51; Doc. 26 at AH 0794–0838.) Plaintiff applied for SSDI benefits in February 2016 and was

granted benefits in September 2016, with an onset date of July 15, 2016. (Doc. 41 ¶¶ 6(f), (f)(i);

Doc. 26 at AH 0808.)7 Joel Forgus, Ph.D., at the request of SSA, issued a report regarding

Plaintiff’s medically determinable mental impairments and severity and residual functional

capacity based on his review of records in connection with Plaintiff’s SSDI claim. (Doc. 26 at

AH 801–808.) An assessment of vocational factors was also part of the SSA determination.

7
  Defendant admits Plaintiff was determined to be disabled pursuant to the SSA standard but
maintains that this determination has no legal bearing on Plaintiff’s eligibility for benefits under
the LTD Plan. (Doc. 41 ¶ (f)(i).)


                                                -16-
         Second, Plaintiff submitted a letter dated June 9, 2016, from Dr. Crooks to Attorney

Bemis regarding Plaintiff’s disability and a functional assessment. (Doc. 35 ¶ 52; Doc. 26 at AH

0847–56.) In Dr. Crooks’s June 9, 2016 letter, he discussed Plaintiff’s medical records and

acknowledged both the invalid/inconclusive test result of her neuropsychological evaluation and

her normal EEG. (Doc. 35 ¶ 52; Doc. 26 at AH 0848–49.) However, he ultimately concluded

that he was “willing” to support Plaintiff in her request for SSDI. (Id.) In connection with Dr.

Crooks’s support of Plaintiff’s SSDI claim, he completed a Physician Statement and Functional

Assessment. (AH 0850–56.) In response to a SSA question regarding Plaintiff’s ability to work,

Dr. Crooks stated, “She is unable to work due to persistent anxiety, episodic panic attacks and

reports of memory problems and cognitive inefficiency.” (Doc. 35 ¶ 52; Doc. 41 ¶ 6(d)(i); Doc.

26 at AH 0851.) Under a definition specific to Social Security, Dr. Crooks stated that if she

attempted to work, she would be off task for more than 15% of the time. (Doc. 41 ¶ 6(d)(ii);

Doc. 26 at AH 0852.) In that Social Security Assessment, Dr. Crooks also provided conclusions

regarding Plaintiff’s ability to complete tasks in a timely manner and other work limitations due

to her psychiatric state. (Doc. 41 ¶ 6(d)(iii)–(iv); Doc. 26 at 0854.) Dr. Crooks ultimately

concluded that Plaintiff’s duration of disability was “difficult to assess” and that he was hopeful

she would “once again be able to work in a meaningful way.” (Doc. 35 ¶ 52; Doc. 26 at AH

0851.)

         Third, Plaintiff submitted a neuropsychological evaluation report of Dr. Eric Frey, Ph.D.,

a licensed psychologist who evaluated Plaintiff at the request of Dr. Crooks on August 11, 2016,

and August 29, 2016, as a follow up to the neuropsychological testing Dr. Myers-Fabian. (Doc.

26 at AH 0857–65, AH 0446.) However, as mentioned above, Dr. Myers-Fabian had

recommended such re-testing not be done until six months from May 19, 2016 (no earlier than



                                                -17-
November 19, 2016), as doing another evaluation prior to that would invalidate the test. (Doc.

25 at AH 0447, 0480.) Dr. Frey administered the following tests as a part of his evaluation:

Wechsler Adult Intelligence Scale-Fourth Edition (WAIS-IV); Wechsler Memory Scale—Fourth

Edition (WMS-IV); Conners Continuous Performance Test II; Trial Making Tests A & B; and

Personality Assessment Inventory (PAI). (Doc. 26 at AH 0858.) Dr. Frey summarized his

findings in a report dated September 15, 2016, as follows:

       Ms. Anyanwu demonstrated mild problems with short-term memory, visual-
       spatial reasoning, and information processing speed. She demonstrated rather
       severe deficits in her memory for orally-presented information, significant deficits
       in her ability to sustain attention to tasks, and moderate problems adjusting to
       changing task demands. Her verbal comprehension and expression abilities
       remain intact. Additionally, her memory for visually-presented material is in the
       average range.

       This pattern of scores is somewhat similar to that displayed by individuals who
       have suffered a traumatic brain injury, although her memory deficits are more
       severe than usually seen with TBI alone. Results are also similar to individuals
       with dementia, who display memory problems, slowed information processing
       speed, and executive function difficulties (e.g. problems with attention, decision-
       making, working memory). She is experiencing continued depression symptoms
       and frequent anxiety, which probably impacted some test results negatively.
       Nevertheless, the impairments reported and displayed during this evaluation are
       significantly greater than those obtained by samples of individuals with
       depression or anxiety alone. Her difficulties appear to reflect a decline in
       functioning, given her previous level of education and employment. Finally, Ms.
       Anyanwu reported significant family history of dementia. Consequently, a
       diagnosis of possible major neurocognitive disorder (dementia) appears
       appropriate.

       The etiology of Ms. Anyanwu’s cognitive difficulties is unclear. Neurocognitive
       problems related to traumatic brain injury (i.e. concussion in 2013) is possible,
       since her symptoms became most apparent after that incident. But her
       impairments are more severe than expected with a single concussion. Her family
       history and the prominence of memory problems over language and visual-spatial
       problems suggest an early presentation of Alzheimer’s dementia.

       While somatic disorder cannot be ruled out, the consistency of Ms. Anyanwu’s
       cognitivetesting scores and behavioral observations during testing support her
       reports of memory and executive function problems.



                                              -18-
(Doc. 35 ¶ 53; Doc. 26 at AH 0860, 0863–65.) However, Dr. Frey did not perform any validity

testing. (Doc. 26 at AH 0858; see also Doc. 26 at AH 0924.)

       Fourth, Plaintiff submitted medical records concerning Plaintiff’s thyroid condition.

(Doc. 35 ¶ 54; Doc. 41 ¶ 6(g); Doc. 26 at AH 0866-0915.) The treatment started at the end of

July 2016 and continued until December 2016. (Id.) The notes include Plaintiff’s November

2016 thyroidectomy and test results reflecting that all cysts were benign. (Id. at AH 0886, 0890–

93.)

       b. Reports from Independent Specialists

       On January 26, 2017, Sedgwick referred Plaintiff’s claims file for review by multiple

independent, board-certified medical advisors, in addition to Dr. Goldman, the board-certified

psychiatrist who had reviewed Plaintiff’s records during the initial LTD denial phase. (Doc. 35 ¶

55, Doc. 28 at AH 1426–29.) Sedgwick requested specializations in Gastroenterology/Internal

Medicine and Neuropsychology. (Id.)

       Dr. Elana Mendelssohn, Psy.D., Board Certified in Neuro-Psychology, was the second

outside advisor retained on behalf of Sedgwick to review Plaintiff’s file. (Doc. 35 ¶ 56; Doc. 26

at AH 0922–30.) Specifically, she reviewed Plaintiff’s functionality from a neuro-psychology

perspective as of mid-August 2016 in light of Dr. Frey’s report, which assessed Plaintiff’s

functionality as of the same time period. (Id.) In connection with her review of Plaintiff’s

condition, Dr. Mendelssohn conducted a peer-to-peer call with both Dr. Myers-Fabian and Dr.

Frey. (Doc. 35 ¶ 57; AH 0923–24.) Despite contacting Dr. Crooks’s office and Dr. Bertelson’s

office three times each via phone and fax and leaving detailed information, Dr. Mendelssohn

received no response from them. (Doc. 35 ¶ 57; AH 0923–24, 1415–18.)




                                               -19-
       In Dr. Mendelssohn’s peer-to-peer review with Dr. Myers-Fabian, they discussed Dr.

Myers-Fabian’s invalid findings in her evaluation of Plaintiff. (Doc. 35 ¶ 58; Doc. 26 at AH

0924.) Dr. Myers-Fabian added nothing beyond her report. (Id.) Dr. Myers-Fabian did mention

that Plaintiff contacted her several times after the results because she was upset by her

conclusions. (Id.) Dr. Mendelssohn then summarized her call with Dr. Frey as follows:

       In my peer-to-peer discussion with Dr. Frey, I asked him whether he administered
       any symptom validity measures in his evaluation particularly given the previous
       evaluation completed by Dr. Myers-Fabian. However, Dr. Frey stated he did not
       complete formal test of validity but that by his observation she was applying
       effort. I pointed out to him her inconsistent responding on the self-report
       inventory. He stated that this was not due to lack of effort but inconsistency,
       which may have been due to attention and concentration problems. I pointed out
       his diagnoses related to neurocognitive disorder deficits and the possible causes.
       He stated that he was uncertain as to the actual cause of her cognitive deficits
       given that he was unaware of her full neurological background. I asked Dr. Frey
       if he provided treatment to the claimant giving the recommendation for ongoing
       mental health treatment. He stated that he had not provided treatment.

(Doc. 35 ¶ 59; Doc. 26 at AH 0924.)

       After conducting the peer-to-peer reviews and reviewing Plaintiff’s claims file, Dr.

Mendelssohn concluded that Plaintiff was not Disabled or functionally impaired from her Own

Occupation as of August 2016. (Doc. 35 ¶ 60; Doc. 26 at AH 0927.) She explained that

Plaintiff’s medical facts and claim documentation did not support that Plaintiff was functionally

impaired from her occupation, stating that “despite reports of ongoing cognitive disturbance,

documentation from the claimant’s treating providers did not include specific examination

findings indicative of cognitive dysfunction.” (Doc. 35 ¶ 60; Doc. 26 at AH 0927, 0929.) For

example, she concluded Plaintiff’s providers primarily documented the claimant’s self-reported

and inconsistent symptoms as well as her reports of depressed and anxious mood and affect

instead of a description of direct observed behaviors to corroborate impairment. (Doc. 26 at AH

0928.) Dr. Mendelssohn further questioned the validity of Dr. Frey’s neuropsychological

                                                -20-
evaluation, which the SSA determination seemed to rely upon heavily to the exclusion of Dr.

Myers-Fabian’s report. (Doc. 35 ¶ 60l Doc. 26 at AH 0928.) Specifically, she stated, “Although

Dr. Frey reviewed the previous neuropsychological evaluation which reflected suboptimal effort,

he did not administer any type of symptom validity measures to ensure valid data. As such, his

conclusion as the presence of cognitive deficits possibly due to traumatic brain injury or

Alzheimer’s disease would be questionable given that there was no indication that he obtained

valid data.” (Doc. 35 ¶ 60; Doc. 26 at AH 0928.) She questioned how Dr. Frey concluded

Plaintiff had a diagnosis of major depressive disorder in light of the presence of symptom

exaggeration. (Doc. 26 at AH 0928.)

       Venkat Mohan, M.D., Board Certified in Gastroenterology and Skilled in Internal

Medicine, the third outside advisor retained on behalf of Sedgwick, completed an independent

review on February 7, 2017. (Doc. 35 ¶ 61; Doc. 26 at AH 0935–40.) In connection with his

review, Dr. Mohan attempted to contact Plaintiff’s treating gastroenterology physicians, Dr.

Vijayrana Poreddy and Dr. Steven Fyfe, via facsimile and telephone. (Doc. 35 ¶ 61; Doc. 26 at

AH 0936.) Dr. Poreddy refused to perform a peer-to-peer discussion, and Dr. Fyfe was

unreachable in spite of three calls to his office. (Doc. 35 ¶ 62; AH 1414, 1424). Dr. Mohan

concluded Plaintiff was not disabled from an Internal Medicine or Gastroenterology standpoint

as of August 2016. (Doc. 35 ¶ 63; Doc. 26 at AH 0939.) Dr. Mohan explained that Plaintiff’s

November 28, 2016, thyroidectomy left her impaired from November 28, 2016, through

December 5, 2016, only. (Doc. 26 at AH 0938). When asked whether Plaintiff’s SSA award

changed his opinion, Dr. Mohan submitted an addendum on February 19, 2017. (Doc. 35 ¶ 64;

Doc. 26 at AH 0951–57.) Dr. Mohan reaffirmed his original opinion, explaining that “[t]he




                                               -21-
social security claim was not based on her liver function abnormalities, nor does it provide

clinical findings that were impairing the claimant during the review period.” (Id.)

       Kristin Egan, M.D., Board Certified in Otolaryngology, the fourth outside medical

advisor retained on behalf of Sedgwick, completed an independent review from an

Otolaryngology perspective on February 20, 2017. (Doc. 35 ¶ 65; Doc. 26 at AH 0962–69.)

After conducting a peer-to-peer call with Dr. Fyfe, who performed Plaintiff’s thyroidectomy and

confirmed he supported Plaintiff’s leave during the short period when she was recovering from

surgery, Dr. Egan concluded that Plaintiff was “not functionally impaired from unrestricted job

duties from 8/1/16 through RTW, with the exception of 11/28/16 through 12/12/16.” (Doc. 35

¶¶ 66, 67; Doc. 26 at AH 0964, 0967.)

       On February 23, 2017, Sedgwick contacted Plaintiff’s attorney’s office and requested and

obtained an agreement that the appeal be tolled for forty-five days in order to allow for Plaintiff’s

participation in an Independent Medical Evaluation (“IME”) to determine and define Plaintiff’s

overall functionality. (Doc. 35 ¶ 68; Doc. 26 at AH 0974, 0990; Doc. 28 at AH 1404.) On

March 10, 2017, Network Medical Review Co. Ltd., a third-party company, informed Plaintiff’s

counsel that Sedgwick scheduled an IME for Plaintiff with William Holden, Ph.D., a licensed

Neuropsychologist, for March 23, 2017 at 9:00 a.m. and fully explained the process. (Doc. 35 ¶

69; Doc. 26 at AH 0985.) Dr. Holden was the fifth outside medical advisor retained on behalf of

Sedgwick to evaluate Plaintiff’s claim.

       On April 6, 2017, Dr. Holden provided a written Independent Neuropsychology

Evaluation reflecting his March 23, 2017, assessment. (Doc. 35 ¶ 70; Doc. 26 at AH 0989–96.)

Dr. Holden administered the following fifteen tests as a part of his evaluation: Green’s Word

Memory Test; Tests of Memory Malingering IV; Wechsler Adult Intelligence Scale (WIAT-IV);



                                                -22-
Wechsler Memory Scale (DMS): Logical Memory I, II and Recognition; ReyOstrich Complex

Figure Test; California Verbal Learning Test – II Edition; Wide Range Achievement Test IV:

Word Reading Subtest; Cognistat (Neurobehavioral Cognitive Status Exam): Selected Subtest;

Short Category Test, Stroop Color and Word Test; Controlled Oral Word Association Test;

Trails Making Test A and B; Finger Tapping Test; Strength of Grip; Grooved Pegboard;

Minnesota Multiphasic Personality Inventory-2-Restructed Form (MMPI-2- RF). (Doc. 35 ¶ 71;

Doc. 26 at AH 0991.)

       In summarizing his findings, Dr. Holden explained that the word memory tests measured

symptom validity. (Doc. 35 ¶ 72; Doc. 26 at AH 0992.) In these tests, Plaintiff “obtained failing

scores on 2 of the 3 easy tests.” (Id.) Plaintiff’s “[c]onsistency of responding was at a low

level,” and her “[i]mmediate recognition recall was actually lower than delayed recognition

recall, which is not to be expected.” (Id.) Plaintiff “scored in the bottom 5% whereas 95% of

individuals obtained perfect scores” on an easy forced choice recognition test. (Id.) He noted

these findings were consistent with findings from Plaintiff’s May 19, 2016, neuropsychological

evaluation performed by Dr. Myers-Fabian. (Id.) Therefore, he concluded that “any

interpretation of cognitive test results should be approached with caution and be questionable as

to a true ability.” (Id.) Similarly, Dr. Holden noted that “[t]he MMPI-2-RF also raised questions

about the validity of the results. The claimant generated a large number of infrequent responses

to MMPI-2-RF items. This level of responding to infrequently endorsed items may occur in

persons with genuine psychological difficulties.” (Doc. 35 ¶ 73; Doc. 26 at AH 0992.)

       Dr. Holden ultimately diagnosed Plaintiff with “major depressive disorder, recurrent,

moderate,” “somatic symptoms disorder, moderate,” and “panic disorder.” (Doc. 26 at AH

0991.) However, despite this diagnosis, when asked to provide an opinion regarding whether



                                               -23-
Plaintiff was functionally limited or Disabled as of August 1, 2016, he determined that “[e]xam

findings from this neuropsychological evaluation did not conclusively support functional

impairment and raise questions about the validity of the results.” (Doc. 35 ¶ 74; Doc. 26 at AH

0993.) Dr. Holden also strongly disagreed with Dr. Frey’s findings, because “he did not utilize

symptom validity measures to address validity of results” and relied too heavily on particular

records that provided no objective findings. (Doc. 35 ¶ 75; Doc. 26 at AH 0994.) This

disagreement also made Dr. Holden question Plaintiff’s SSA disability determination, which he

thought could create a self-fulfilling prophecy of helplessness and was not supported due to

Plaintiff’s over-reporting of infrequently occurring symptoms. (Doc. 35 ¶ 75; Doc. 26 at AH

0993, 0995.) He further opined that Plaintiff might be motivated by avoiding returning to a

stressful work environment, obtaining financial gains, and enjoying more leisure time, thus

resulting in her exhibiting illness-related behavior. (Doc. 26 at AH 0995.) Therefore, although

Dr. Holden agreed Plaintiff had a long history of documented emotional difficulties, he

concluded that they did not rise to the level of a functional impairment based on his independent

medical examination. (Id. at AH 0993–94.) He recommended Plaintiff gradually return to work

full time. (Id.)

        On April 7, 2017, Sedgwick informed Plaintiff that a 45-day extension was needed in

order to make a determination on her appeal. (Doc. 35 ¶ 76; Doc. 26 at AH 0998.)

        Sedgwick thereafter requested that a panel of three neuropsychologists further review

Plaintiff’s claim and discuss Plaintiff’s claim with her treating physicians and with Dr. Frey.

(Doc. 35 ¶ 77; Doc. 26 at AH 1007–11, 1017–20, 1029–40.) The three-member panel,

consisting of the sixth, seventh, and eighth outside specialists to review Plaintiff’s claim, was

comprised of Eric Rinehardt, Ph.D., Richard DeBenedetto, Ph.D., and Robert Collins, Ph.D., all



                                                -24-
of whom are Board Certified in Neuro-Psychology. (Id.) These board-certified physicians were

asked to review Plaintiff’s functionality as of August 2016. (Id.) Drs. Rinehardt, DeBenedetto,

and Collins determined that there was no objective medical evidence of Disability from

Plaintiff’s Own Occupation as of August 2016. (Doc. 35 ¶ 78.)

       In his report, Dr. Rinehardt noted the following:

       There is insufficient clinical evidence to support cognitive dysfunction from a
       concussion (mild traumatic brain injury) or a neurodegenerative disease
       (Alzheimer’s disease). There is also insufficient clinical evidence to support her
       psychological symptoms. Therefore, from a neuropsychology perspective, the
       provided medical records do not support the presence of functionally impairing
       symptoms from 8/16/16 through return to work.

(Doc. 35 ¶ 79; Doc. 26 at AH 1010.) Similarly, Dr. DeBenedetto found that Plaintiff was not

Disabled stating:

       From a neuropsychological perspective, the provided medical records do not
       support the presence of functionally impaired symptoms from 8/16/16 through
       return to work.

       With respect to the claimant’s neurocognitive status from 8/16/16 though return to
       work, her repeated failure of all stand-alone validity measures as well as most
       embedded measures of response-validity across multiple neuropsychological
       evaluations does not allow for a clinically meaningful or valid interpretation of
       the cognitive deficits evidenced across these evaluations.

       The information provided in the IME report supports my previous statements.
       There has been evidence of invalid responding on the conducted neurological
       evaluation that is available for my review.

       What is clinically reasonable to assert based on empirical research and clinical
       experience with traumatic brain injury is the fact that it is highly unlikely that any
       neurocognitive deficits and the reported progressive decline in neurocognitive
       functioning some two years or more post motor vehicle accident reported are
       related to any presumed brain trauma sustained during that event. Therefore from
       a neuropsychological perspective, the provided medical records do not support the
       presence of functionally impairing symptoms from 8/16/16 through return to
       work.

(Doc. 35 ¶ 80; Doc. 26 at AH 1020.)



                                               -25-
          Dr. Collins attempted to contact Plaintiff’s treating physicians and examiners before

providing his opinion. (Doc. 35 ¶ 81; Doc. 26 at AH 1030–31.) Specifically, Dr. Collins

attempted to contact Dr. Crooks five (5) separate times by telephone and facsimile without

success. (Id.) Similarly, Dr. Collins tried to reach Dr. Bertelson on seven (7) separate occasions,

but was unable to reach him. (Id.) Dr. Collins spoke with Dr. Myers-Fabian on April 24, 2017,

who had no comment with regard to Plaintiff’s cognitive impairment as of August 8, 2016, given

the suboptimal effort findings during her examination. (Doc. 35 ¶ 82; Doc. 26 at AH 1031–32.)

On April 28, 2016, Dr. Collins also spoke with Dr. Frey, who indicated that he thought Plaintiff

would be functionally impaired to a degree that would interfere with her ability to work, citing

Plaintiff’s slight impairments and processing speed, difficulty with multistep problems, and

difficulty with short-term memory and attention. (Doc. 35 ¶ 83; Doc. 26 at AH 1032.) While

Dr. Frey stated that he did not use validity performance measures, it was his clinical opinion that

Plaintiff put forth good effort. (Id.) He also acknowledged that Plaintiff’s responses on the

Personality Assessment Inventory were not interpretable, but he blamed Plaintiff’s response

inconsistencies on carelessness, instead of symptom over exaggeration. (Id.)

          After speaking with Plaintiff’s treating physicians and assessing the totality of Plaintiff’s

claims file, Dr. Collins, like Drs. Rinehardt and DeBenedetto, concluded “the provided medical

records and conversation with treating physicians do not support the presence of functionally

impairing symptoms. (Doc. 35 ¶ 84; Doc. 26 at AH 1034, 1038.) Specifically, Dr. Collins

stated:

          From a neuropsychology and cumulative perspective, the provided medical
          records and conversation with treating providers do not support the presence of
          functionally impairing symptoms from 8/16/16 through return to work. In
          addition the unlikely persistence of cognitive symptoms following the motor
          vehicle accident in 2013 the treating providers have expressed concern regarding
          possible psychogenic component to the claimant’s perceived symptoms. More

                                                   -26-
       importantly, however, during the evaluations with two neuropsychologists (Drs.
       Myers-Fabian and Holden) the claimant was noted to fail validity measures
       specifically designed to detect suboptimal effort.

(Doc. 35 ¶ 79; Doc. 26 at AH 1038.)

       Sedgwick upheld the adverse LTD benefit determination on appeal on May 19, 2017.

(Doc. 41 ¶ 4(i).) In a detailed letter, Sedgwick notified Plaintiff that it decided to uphold the

denial of her LTD claim, with the exception of the period of November 28, 2016, through

December 12, 2016, relating to her thyroid surgery and recovery. (Doc. 35 ¶ 86; Doc. 26 at AH

1047–52.) The letter first noted the appeals unit reviewed medical records from Plaintiff’s

multiple treaters and examiners as well as opinions in Plaintiff’s Social Security disability

application. (Doc. 26 at AH 1048–49.) Next, the letter discussed Dr. Egan’s and Dr. Mohan’s

explanation of Plaintiff’s impairment after her thyroidectomy and why those opinions supported

Plaintiff’s limited time of impairment. (Doc. 35 ¶ 87; Doc. 26 at AH 1049.) The letter also

discussed Dr. Holden’s IME, which did not conclusively support functional limitation and raised

questions about the validity of the results. (Doc. 26 at AH 1050.) The letter then discussed the

neuropsychological opinions provided by Drs. Mendelssohn, Rinehardt, DeBendetto, and Collins

at length and summarized why they agreed Plaintiff was not functionally impaired beyond

August 16, 2016, including Plaintiff’s documented failures of validity measures and insufficient

clinical evidence. (Doc. 35 ¶ 88; Doc. 26 at AH 1049–50.) The letter also discussed the

opinions of Drs. Myers-Fabian and Frey, both of whom evaluated Plaintiff at her treaters’

requests, and peer-to-peer communications the specialists had with those individuals. (Doc. 26

at 1049–51.) Sedgwick ultimately concluded, “Based on the totality of the medical record as

well as the conversation with her treating providers, the record does not support the presence of

functionally impairing symptoms from August 16, 2016 and ongoing,” followed by additional



                                                -27-
explanation, including that it was unlikely that there was persistent cognitive symptoms

following Plaintiff’s motor vehicle accident in 2013. (Id. at AH 1051.) Sedgwick then

explained, “More importantly however, during evaluations with two neuropsychologists (Drs.

Myers-Fabian and Holden) indicated that your client was noted to fail validity measures

specifically designed to detect suboptimal effort. . . . .” (Id.) Sedgwick then explained why it

discounted Dr. Frey’s opinion. (Id.) In so concluding, the letter noted the appeals unit also

considered Plaintiff’s SSA determination, but stated that the SSA applies a different definition of

disability and provides special deference to treating physicians that is not provided under the

terms of the Plan, and the Plan also takes into account other factors. (Doc. 35 ¶ 89; Doc. 26 at

AH 1052.) The letter advised Plaintiff that the denial was final and binding, that she would be

provided reasonable access and copies of all documents relevant to her claim, and that she had

six (6) months from the date of this decision to pursue legal action. (Doc. 35 ¶ 90; Doc. 26 at

AH 1052.)

   4. Post-Appeal Decision to Uphold Denial of LTD Benefits

       a. Plaintiff’s Additional Evidence

       Plaintiff submitted additional medical records on November 6, 2017, and requested that

Sedgwick consider those documents or threatened that a lawsuit would be filed in two weeks.

(Doc. 1 ¶ 6; Doc. 35 ¶ 91; Doc. 27 at AH 1291–1397.) The letter explained that Plaintiff had

undergone high-resolution, brain Quantitative Single Photon Emission Computer Tomograpy

(“SPECT”) imaging on October 23, 2017, at the request of Dr. Crooks, Plaintiff’s psychiatrist.

(Doc. 41 ¶ 7(b)). Plaintiff asserted the SPECT imaging documented focal areas of abnormal

cortical hypoperfusion in the frontal, temporal, occipital, and cerebellar areas of her brain. (Doc.

35 ¶ 92; Doc. 41 ¶ 7(b), (b)(i); Doc. 27 at AH 1291–1397.) Plaintiff stated that the imaging also



                                                -28-
showed subcortical hypoperfusion in the brainstem and basal ganglia areas of her brain. (Id.)

Plaintiff argued that the results were consistent with traumatic brain injury and Plaintiff’s clinical

history. (Id.) Plaintiff also submitted a medical journal article discussing such scans entitled

SPECT Imaging in Complex Psychiatric Cases: An Evidence-Based, Underutilized Tool. (Doc.

41 ¶ 7(a); Doc. 27 at AH 1292.)

       Just a few days before the SPECT imaging, a neuropsychiatric interview and cognitive

assessment were administered to Plaintiff in connection with the imaging. (Doc. 27 at AH

1295.) Based on the “eMini interview,” the SPECT report noted that Plaintiff met the diagnostic

criteria for major depressive disorder and generalized anxiety disorder. (Id.) As also noted in

the SPECT report, the cognitive assessment measured a variety of cognitive domains, including

memory, focus, attention, information processing, and executive function. (Id.) That assessment

generated varied results, with three scores in the low range, three scores in the low average

range, and seven scores in the average range, with two of those being toward the high average

end. (Id.)

       The October 23, 2017, SPECT imaging included a radiologic impression which indicated

the “nature, location, and pattern of these abnormalities is primarily consistent with the scientific

literature pertaining to traumatic brain injury (TBI) and the patient’s clinical history, as obtained,

which was received after the blind review. Close correlation with the patient’s entire medical

history is advised.” (Doc. 27 at AH 1294–95.) The report did not note what medical records, if

any, were reviewed. (See id. at 1294–1300.) Instead, the clinical history as noted in the SPECT

report seems to have been obtained only from Plaintiff’s self-reports of her medical history and

symptoms. (See Doc. 27 at AH 1296–98.) The radiological investigational impressions section

of the SPECT report noted that some of the SPECT findings, along with Plaintiff’s interview and



                                                 -29-
reported clinical history, had been associated by several authors with mood disorders or various

anxiety disorders. (Doc. 27 at AH 1295.) The report cautioned “Close correlation with the

patient’s entire clinical history is advised” for those investigational impressions. (Id.) The report

concluded with the following additional limiting note:

        Although there is a very large body of peer-reviewed scientific articles showing
        certain brain patterns associated with certain psychiatric conditions, the utilization
        of SPECT for the evaluation of psychiatric disorders is still considered an
        emerging science and therefore is in the investigational stage. . . . [S]uch findings
        are not considered stand alone or diagnostic per se and should always be
        considered in conjunction with the patient’s clinical condition. The data should
        only be used as additional information to add to the clinician’s diagnostic
        impression.

(Doc. 27 at AH 1300.)

        b. Additional Independent Physician Advisor Reviews

        On November 10, 2017, Sedgwick informed Plaintiff that the additional medical

documents would be considered. (Doc. 35 ¶ 93; Doc. 27 at AH 1362.) Two doctors reviewed

the newly submitted evidence.

        On November 15, 2017, Vaughn Cohan, M.D., Board Certified in Neurology and the

ninth outside advisor to review Plaintiff’s claim, submitted an independent medical review based

on Dr. Collins’s independent review from May 5, 2017, and the documents Plaintiff submitted

on November 6, 2017. (Doc. 35 ¶ 95; Doc. 27 at AH 1330–33.) Dr. Cohan found that the newly

provided records did not substantiate the presence of a functional impairment from August 16,

2016, to the date of his report, stating:

        The SPECT scan indicates changes in the claimant’s brain associated with
        traumatic brain injury, various mood disorders, and various anxiety disorders.
        However, a SPECT scan does not indicate the severity of these issues or how they
        would affect the claimant’s ability to function. The reported diagnoses can range
        in effect from little to none to severe. A neuropsychological evaluation does
        assess the severity of any impairment in function. In the present case, the
        claimant did undergo a neuropsychological evaluation but apparently failed

                                                -30-
       measures of effort, suggesting the results did not accurately represent her ability
       to function. Therefore, while the SPECT scan does indicate changes in the
       claimant’s brain that could lead to changes in the claimant’s function, the extent
       of any impairment remains unclear.

(Doc. 35 ¶ 95; Doc. 27 at AH 1331.) Moreover, Dr. Holden submitted an Addendum to his

neuropsychological evaluation on November 15, 2017, after reviewing the records provided by

Plaintiff. (Doc. 35 ¶ 96; Doc. 27 at AH 1336–39.) In his analysis of the new records, Dr.

Holden stated:

       The author of the report did emphasize that although there is a body of scientific
       articles showing certain brain patterns associated with certain psychiatric
       conditions, the use of SPECT for the evaluation of psychiatric disorders is still an
       emerging science and in the investigational stage. Findings of brain pattern
       associated with certain psychiatric condition should not be considered standalone
       diagnostic measures and should always be considered in conjunction with the
       clinical condition. “The data should only be used as additional information to add
       to the clinician’s diagnostic impressions.” Therefore, at this point in development,
       research has not established a clear and definitive correlation of brain patterns
       with functional impairment.

(Doc. 35 ¶ 97; Doc. 27 at AH 1337–38.) He criticized the SPECT examination because it did not

assess impairment. (Doc. 27 at AH 1338.) Dr. Holden reiterated in his Addendum, “Based on

medical records, there is no unequivocal documentation of functional impairment.” (Id. at AH

1337.) Despite recognizing that Plaintiff’s depression and anxiety could impact her occupational

functioning, Dr. Holden opined that she would be able to return to full-time work with some

possible limitations or accommodations. (Id. at AH 1338–39.)

       Sedgwick contacted Plaintiff’s counsel on November 15, 2017, and advised that the

additional information did not change the appeal determination that had been rendered on May

18, 2017. (Doc. 35 ¶ 98; Doc. 27 at AH 1355.) This suit followed. (Doc. 1.)

                              II. Summary Judgment Standard

       Summary judgment is appropriate when no genuine issue of material fact exists in the



                                              -31-
case and the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The initial burden is placed on the moving party.

City of Mt. Pleasant, Iowa v. Associated Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988). If

the record demonstrates that no genuine issue of fact is in dispute, the burden then shifts to the

non-moving party, who must set forth affirmative evidence and specific facts showing a genuine

dispute on that issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “Factual

disputes that are irrelevant or unnecessary” will not preclude summary judgment. Id. at 248. A

fact is material only when its resolution affects the outcome of the case. Id. In determining

whether summary judgment is appropriate in a particular case, the Court must view the facts in

the light most favorable to the nonmoving party, and all justifiable inferences are to be drawn in

her favor. Benford v. Correctional Medical Services, No. 1:11CV121 JAR, 2012 WL 3871948,

at *4 (E.D. Mo. Sept. 6, 2012) (citing Celotex Corp., 477 U.S. at 331). The Court’s function is

not to weigh the evidence but to determine whether there is a genuine issue for trial. Id. (citing

Anderson, 477 U.S. at 249). “Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge.” Id.

(quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011)).

                                           III. Analysis

       In reviewing an ERISA complaint, this Court follows the principles laid out

in Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105 (2008) (discussing the standard of review

that federal district courts should employ in reviewing benefits eligibility decisions under

ERISA). If an ERISA plan expressly grants discretionary authority to the plan administrator to

make benefits determinations and interpret plan terms, this Court reviews the administrator’s

benefits determination for an abuse of discretion. Glenn, 554 U.S. at 111; see also Zaeske v.



                                                -32-
Liberty Life Assurance Co. of Boston, 901 F.3d 944, 948 (8th Cir. 2018) (same). Under the

abuse of discretion standard, this Court must uphold a plan administrator’s decision “if it is

reasonable—that is, if the decision is supported by substantial evidence.” Zaeske, 901 F.3d at

948 (quoting Johnson v. United of Omaha Life Ins. Co., 775 F.3d 983, 989 (8th Cir. 2014)). See

also Prezioso v. Prudential Ins. Co. of Am., 748 F.3d 797, 805 (8th Cir. 2014); Loeffelholz v.

Ascension Health, Inc., 73 F. Supp. 3d 1064, 1073 (E.D. Mo. 2014) (quoting Schatz v. Mut. of

Omaha Ins. Co., 220 F.3d 944, 949 (8th Cir. 2000)) (“To determine whether a plan

administrator’s decision was arbitrary and capricious, ‘we ask whether the decision to deny . . .

benefits was supported by substantial evidence, meaning more than a scintilla but less than a

preponderance.’”). A decision is reasonable and this Court must affirm “if a reasonable

person could have reached a similar decision, given the evidence before him, not that a

reasonable person would have reached that decision.” Cooper v. Metro. Life Ins. Co., 862 F.3d

654, 660 (8th Cir. 2017) (emphasis in original) (citation and quotation omitted); Prezioso, 748

F.3d at 805; Kraus v. Ascension Health Long Term Disability Plan, No. 4:15 CV 718 JMB, 2016

WL 4061880, at *7 (E.D. Mo. July 29, 2016).

       Here, the plan confers discretionary authority on the Claims Administrator, in this case

Sedgwick, to determine eligibility for receipt or continued receipt of benefits and to make all

claims determinations. (Doc. 23 at AH 0017, 0047, 0056.) The parties do not dispute that the

abuse of discretion standard therefore applies. (Doc. 33 at 3, 9, 12; Doc. 40 at 4; See also Doc.

16 at ¶ 2.) See also Cooper, 862 F.3d at 660 (equivalent language is sufficient on its face to

trigger the abuse of discretion standard). In considering whether Sedgwick, acting on behalf of




                                                -33-
Defendant,8 abused its discretion in denying LTD benefits to Plaintiff, “‘we do not substitute our

own weighing of the evidence for that of the administrator.’” Cooper, 862 F.3d at 661 (quoting

Gerhardt v. Liberty Life Assurance Co. of Boston, 736 F.3d 777, 780 (8th Cir. 2013).

       Plaintiff makes a variety of arguments in support of her claim that the denial of LTD

benefits was arbitrary and capricious, which the Court addresses below. However, given the

lenient abuse of discretion standard applied to a plan administrator’s denial of benefits and for

the reasons discussed below, none of these arguments justify overturning Sedgwick’s decision.

Sedgwick properly considered all medical records, APS reports, comments, and other

information submitted by Plaintiff and her physicians, even information untimely submitted.

Sedgwick engaged nine neutral, independent specialists, including those with the same

specialties as Plaintiff’s providers, throughout the process so that those specialists could review

the record and make recommendations. Sedgwick also gave Plaintiff’s providers ample

opportunities to participate in the process. Contrary to Plaintiff’s contention, the record

demonstrates Sedgwick based its decision to deny LTD benefits based on substantial evidence.

A. Treating Physicians v. Reviewing Physicians/Specialists

       Many of Plaintiff’s arguments center on how Sedgwick allegedly improperly considered

and weighed the opinions of the physicians and specialists in this case, particularly the opinion of

Dr. Holden, who performed an independent medical examination Sedgwick’s behalf. For the

following reasons, the Court finds Plaintiff’s arguments to be unavailing.

       Sedgwick justifiably relied on the opinions of their multiple independent reviewers—all

of whom unanimously agreed Plaintiff was not Disabled with the exception of the very short

8
  As noted, Sedgwick was the Claims Administrator of Ascension’s LTD Plan and made the
ultimate decision to deny benefits. (See, e.g., Doc. 26 at 1047–52.) Plaintiff refers to Defendant
throughout the relevant pleadings. To avoid confusion, the Court will substitute “Sedgwick” for
references to Defendant where appropriate.
                                                -34-
period relating to her thyroid surgery—even when those opinions conflicted with the opinions of

Plaintiff’s treating physicians.9 Unlike traditional social security adjudications or similar

scenarios, a treating physician is not entitled to special deference under ERISA. See Black &

Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003) (“[C]ourts have no warrant to require

administrators automatically to accord special weight to the opinions of a claimant’s physician;

nor may courts impose on plan administrators a discrete burden of explanation when they credit

reliable evidence that conflicts with a treating physician’s evaluation.”); see also Zaeske, 901

F.3d at 950 (citations omitted) (“As a general rule, a plan administrator has discretion to choose

between two reliable but conflicting medical opinions. . . . A plan administrator may even prefer

the opinion of its own consulting physician over that of an applicant’s treating physician);

Cooper, 862 F.3d at 662 (same); Whitley v. Standard Ins. Co., 815 F.3d 1134, 1142 (8th Cir.

2016) (holding that a plan administrator “was not required to give special deference to the

opinions of [claimant’s] treating physicians”) (citing Black & Decker, 538 U.S. at 825); Kraus,

2016 WL 4061880, at *14. It was particularly appropriate here for Sedgwick to rely on the

independent medical examiner and other independent reviewers in light of the repeated lack of

participation by Plaintiff’s treating physicians in the appeals process, detailed above. See

Cooper, 862 F.3d at 659 (taking note of treating physicians’ failure to respond to independent



9
  To the extent Plaintiff suggests Sedgwick or Defendant hired these independent reviewers and
that they acted as a rubber stamp for Sedgwick (Doc. 33 at 7, 10), the record indicates otherwise.
(See, e.g., Doc. 35 ¶ 69; Doc. 26 at AH 922–1040.) Moreover, while Plaintiff takes issue with
Sedgwick’s initial conditional approval and subsequent denial of LTD benefits during the
benefits process (Doc. 45 at 5), new evidence was provided and obtained in the interim, and
Defendant has set forth a reasonable explanation for the sequence of events (Doc. 36 at 5–8).
See Johnston v. Prudential Ins. Co. of Am., 916 F.3d 712, 715–16 (8th Cir. 2019) (holding
administrator appropriately denied benefits after first granting benefits based on new evidence
obtained); Kraus, 2016 WL 4061880, at *13 (holding it was appropriate for the defendant to
continue to pay benefits for ten months as a placeholder until there could be further evaluation,
including a thorough investigation and analysis).
                                                -35-
reviewers in affirming denial of benefits). Furthermore, the records from Plaintiff’s treating

physicians contained inconsistencies. For example, while Dr. Crooks completed an APS in

which he opined Plaintiff could not return to work from a psychiatric standpoint, he also noted

she had a GAF of 70 within days of that APS. (Doc. 24 at AH 450, 452–53.) See McGee v.

Reliance Standard Life Ins. Co., 360 F.3d 921, 923 (8th Cir. 2004) (upholding termination of

LTD benefits and noting that a GAF of 70 “is within a range of reasonable psychological

functioning”).

       The Court specifically finds Sedgwick appropriately considered Dr. Holden’s opinion

during the appeals process. As an initial matter, Sedgwick was under no obligation to obtain an

independent medical examination. See Monroe v. Life Ins. Co. of N. Am., No. 4:06CV1677CDP,

2007 WL 4564191, at *9 (E.D. Mo. Dec. 20, 2007) (citing Rutledge v. Liberty Life Assur. Co. of

Boston, 481 F.3d 655, 661 (8th Cir. 2007) and Torres v. Unum Life Ins. Co. of N. Am., 405 F.3d

670, 678 (8th Cir. 2005)). Plaintiff suggests Sedgwick deliberately withheld Dr. Holden’s

findings, including his diagnoses of major depressive disorder and panic disorder by failing to

provide his report to its retained neuropsychologists. (Doc. 33 at 4, 8.) However, Drs.

Rinehardt, DeBendetto, and Collins were provided with the same set of records, Dr. Collins

specifically mentioned Dr. Holden’s report, and all three similarly concluded Plaintiff was not

functionally impaired. (Doc. 26 at AH 1007–08, 1017–18, 1029–30, 1037.) Moreover,

Sedgwick provided those neuropsychologists and Dr. Mendelssohn with records from Plaintiff’s

treating physicians, who had noted Plaintiff suffered from major depressive disorder and anxiety

or panic attacks. (Doc. 24 at AH 0137, 0220–21, 0227, 0289; Doc. 25 at AH 0447, 0450; Doc.

26 at AH 0850–56.) Therefore, regardless of Dr. Holden’s report, these reviewers were made

aware of Plaintiff’s depression and panic disorders through these other records. See Kraus, 2016



                                               -36-
WL 4061880, at *17 (citing Rutledge, 481 F.3d at 660) (the fact that an independent reviewer

had access to records discussing the plaintiff’s symptoms and diagnoses “means that it was

considered, even if it was not explicitly and precisely addressed”). Thus, the Court rejects any

suggestion of impropriety and concludes any alleged err is harmless. (See Doc. 33 at 8.) See

Cooper, 862 F.3d at 662–63 (alleged error was harmless when the plaintiff produced no evidence

that the error would have altered the plan administrator’s ultimate determination of no disability).

       The Court further finds Sedgwick did not disregard Dr. Holden’s opinion in its letter

upholding the adverse LTD benefit determination on appeal. While Plaintiff argues Sedgwick

failed to mention or address Dr. Holden’s diagnoses in its letter (Doc. 33 at 4, 9), Sedgwick

specifically discussed Dr. Holden’s report in its letter (Doc. 26 at AH 1047–52). “A plan

administrator is not required to discuss and analyze every piece of relevant medical information

when issuing a decision on a claim.” Monroe, 2007 WL 4564191, at *9 (citing Hillery v.

Metropolitan Life Ins. Co., 453 F.3d 1087, 1090 (8th Cir. 2006)). See also Kraus, 2016 WL

4061880, at *17 (finding no err under deferential review standard when claims administrator

allegedly “disregarded” and did not “explicitly and thoroughly analyze” one of the plaintiff’s

main alleged limitations because the record as a whole demonstrated overall functionality was

considered). Therefore, while Plaintiff may have wanted a more thorough explanation of Dr.

Holden’s opinion, the law does not require this, and Sedgwick, therefore, did not abuse its

discretion.

       Plaintiff further argues that since Dr. Holden opined Plaintiff had major depressive

disorder and other psychological difficulties, she was necessarily unable to perform her Own

Occupation and should automatically qualify for LTD benefits, as her treating physicians so

concluded. (See Doc. 33 at 6–7; Doc. 45 at 2.) However, despite recognizing the psychological



                                               -37-
diagnoses, Dr. Holden concluded on two separate occasions that her psychological conditions did

not render her functionally impaired such that she was unable to perform her occupation, and he

further opined that she could gradually return to full time work with some accommodations.

(Doc. 26 at AH 994; Doc. 27 at AH 1338.) Cf. Cooper, 862 F.3d at 659 (no abuse of discretion

in denying LTD benefits when independent specialist reviewed records and concluded the

plaintiff, an Anheuser-Busch business-to-business coordinator, could potentially return to work

on a trial basis, though she should be closely followed). As detailed above and discussed more

below, this conclusion was consistent with the multitude of other independent reviewers. Here,

“[b]ased on the objective evidence, there was at best disagreement between the doctors as

to [Plaintiff’s] functional abilities, and in such a situation ‘plan administrators are not obliged to

accord special deference to the opinions of treating physicians.’” Id. at 662 (quoting Black &

Decker, 538 U.S. at 825). Because Dr. Holden’s conclusion, along with the conclusions of the

other reviewers, “was one ‘that a reasonable mind might accept as adequate on this record,’”

Sedgwick did not abuse its discretion. Cooper, 862 F.3d at 662 (quoting Hunt v. Metro. Life Ins.

Co., 425 F.3d 489, 491 (8th Cir. 2005)).

       For these reasons and those that follow, Sedgwick did not abuse its discretion in relying

on the independent reviewers’ conclusions in making its determination.

B. Subjective Complaints v. Objective Evidence

       Plaintiff also suggests Sedgwick denied her LTD benefits because she produced no

objective medical evidence, or Proof as defined under the Plan, in support of any mental

impairment or disability. (Doc. 39 at 3.) Even if that was Defendant’s position, that position is

not erroneous under the law. See Cooper, 862 F.3d at 662 (citations omitted) (holding “it is

generally ‘not unreasonable for a plan administrator to deny benefits upon a lack of objective



                                                 -38-
medical evidence”); Hunt, 425 F.3d at 490–91 (upholding decision to deny LTD benefits based

on lack of objective evidence when the plaintiff self-reported complaints of mental confusion,

anxiety, and depression and treating physician opined the plaintiff was totally disabled based on

diagnosis, but reviewing physicians gave contrary opinions).

          However, that is not Defendant’s position. Instead, Defendant contends that while the

general categories of evidence in Plaintiff’s records may constitute objective medical evidence,

“Plaintiff did not provide objective medical evidence that, in the discretion of Sedgwick,

substantiated the existence of a Disability as defined in the Plan.” (emphasis in original) (Doc.

46 at 4; see also Doc. 40 at 7–8.) Cf. Cooper, 862 F.3d at 654 (citation omitted) (holding it is

“especially” reasonable for a plan administrator to rely on a lack of objective indicia of disability

to the exclusion of subjective indicia when the plan administrator’s “purpose is to substantiate

the extent of disability rather than to question the diagnosis.”). Defendant contends Plaintiff’s

own subjective, self-reported symptoms do not justify overturning Sedgwick’s decision because

Sedgwick reasonably considered Plaintiff’s treating and reviewing physicians’ opinions that her

symptoms were overstated or exaggerated based on validity testing. (Doc. 46 at 3–5.) The Court

agrees.

          Neuropsychological validity testing is a reasonable method to evaluate a plaintiff’s

occupational limitations. Quoting at length to Hopkins v. AT&T Umbrella Benefit Plan No. 1,

No. 5:12-CV-00102-NKL, 2013 WL 12144078, at *13 (W.D. Mo. June 4, 2013) (citing, inter

alia, Pralutsky v. Metro. Life Ins. Co., 435 F.3d 833, 838–39 (8th Cir. 2006)), Plaintiff suggests

that it is not clear what more evidence could have been obtained since clinical judgments

regarding mental illness often rely significantly on subjective self-reports, and it would be

unreasonable for Sedgwick to demand the impossible. (See Doc. 39 at 3–5.) However, the



                                                 -39-
Eighth Circuit very recently addressed neuropsychological validity testing in the context of

ERISA LTD benefits claims. Johnston v. Prudential Ins. Co. of Am., 916 F.3d 712, 713–14 (8th

Cir. 2019).10 In that case, despite the plaintiff’s diagnosis of a moderate to severe cognitive

impairment and evidence suggestive of a disability, Plaintiff failed multiple validity tests

administered by two independent neuropsychologists. Id. As a result, the Eighth Circuit upheld

the decision to terminate LTD benefits based on these tests that “objectively measure[d]

validity,” finding the standard of review dispositive. Id. at 715–16. Therefore, contrary to

Plaintiff’s contention, “this is not the type of case contemplated in Pralutsky in which ‘objective

evidence simply cannot be obtained, and it would be unreasonable for an administrator to

demand the impossible.’” Johnson v. Metro. Life Ins. Co., 437 F.3d at 809, 814–15 (8th Cir.

2006) (quoting Pralutsky, 435 F.3d at 839). Instead, “there are multiple established ways to test

validity of a neuropsychological examination.” Johnston, 916 F.3d at 716. As such, the Court is

not persuaded by Hopkins.

       In this case, Sedgwick reasonably relied in large part on Plaintiff’s failed

neuropsychological validity tests concluding that Plaintiff was not functionally limited, and

doing so was not an abuse of discretion. The two times Plaintiff received validity testing—first

by a doctor recommended by her own treating physician and then by an independent medical

examiner in the course of the benefits process—the results indicated invalid results or symptom

exaggeration. See Johnson, 437 F.3d at 809, 814–15 (substantial evidence supported denial of

10
   In Johnston, the plaintiff suffered complications from hydrocephalus, which led to surgery to
remove a cyst from his brain. 916 F.3d at 713. As a result, his treating physician diagnosed him
with a moderate to severe cognitive impairment and opined he was unable to return to work as
engineer in the computer department at his company. Id. The plaintiff alleged he was unable to
maintain the focus and concentration needed for his job. Id. The plaintiff’s LTD benefits were
initially approved, but during a periodic review of his claim, the plaintiff failed
neuropsychological validity testing. Id. at 713–714. The Eighth Circuit upheld the decision to
discontinue LTD benefits based on the failed validity testing. Id. at 715–16.
                                                -40-
LTD benefits in part because even one of the plaintiff’s own physicians suspected the plaintiff

was exaggerating her symptoms). Dr. Meyers-Fabian’s and Dr. Holden’s opinions of

inconclusiveness or symptom exaggeration and Plaintiff’s resulting lack of functional limitations

were not “a purely subjective or opinion-based determination” but were instead reasonably based

on tests that “objectively measure validity.” Johnston, 916 F.3d at 716. Multiple additional

reviewers referenced Dr. Myers-Fabian’s and Dr. Holden’s validity test findings in concluding

Plaintiff did not have functional limitations that prevented her from performing her job.11

Multiple reviewers also discounted Dr. Frey’s findings on cognitive dysfunction because he

admittedly failed to perform any validity testing to corroborate his results. Moreover, Dr. Frey’s

testing was performed in close proximity to Dr. Myers-Fabian’s testing, which Dr. Myers-Fabian

specifically cautioned would render the test invalid. While there was some suggestion that the

validity results also could have resulted from psychological difficulties or other factors such as

Plaintiff not eating breakfast before the testing (Doc. 33 at 5–6; Doc. 39 at 8–9), Sedgwick was

entitled to interpret and weigh the results in accord with the totality of the record, and the Court

cannot say Sedgwick abused its discretion. See Cooper, 862 F.3d at 661 (court will not reweigh

evidence); Kraus, 2016 WL 4061880, at *17 (court must look at record as a whole); Monroe,

2007 WL 4564191, at *9 (“Plan administrators have broad discretion to interpret a plan’s terms

and to assess the weight and credibility of evidence.”). Given the contradiction in evidence,
11
   To the extent Plaintiff suggests Sedgwick erroneously relied on these independent reviewers’
opinions because of how those reviewers interpreted and relied on the validity testing in reaching
their conclusions, the Court disagrees. See Zaekse, 901 F.3d at 948–50 (because reviewer’s
opinion rested on a reasonable interpretation of the plaintiff’s medical records, his opinion was
sufficiently reliable to support the decision to deny LTD benefits); Moore v. Ascension Long–
Term Disability Plan, No. 4:15CV328 JCH, 2016 WL 3647862, at *13 (E.D. Mo. July 1, 2016)
(citations omitted) (holding the record did not support denial of benefits when all four physicians
reviewing the plaintiff’s file, including one physician who performed a physical examination,
concluded the plaintiff was not so disabled as to require LTD benefits after noting there was little
or no objective evidence of impairment).

                                                -41-
Sedgwick was entitled to credit the opinions of Dr. Myers-Fabian, Dr. Holden, and the other

independent reviewers over the opinions of Dr. Frey and Plaintiff’s other treating physicians.

See Black & Decker, 538 U.S. at 834; Zaeske, 901 F.3d at 950; Cooper, 862 F.3d at 662; Kraus,

2016 WL 4061880, at *14; Monroe, 2007 WL 4564191, at *9 (citing Rutledge, 481 F.3d at 660)

(“As a general rule, where medical opinions conflict, a plan administrator does not commit a

procedural error by choosing to favor one opinion over the other.”).

       In addition to the validity testing, additional objective medical evidence from Plaintiff’s

own providers undercuts her argument. For example, the EEG ordered by Plaintiff’s treating

neurologist, Dr. Bertelson, demonstrated normal results. Dr. Bertelson also concluded Plaintiff’s

symptoms were unusual to be purely due to a traumatic brain injury. In fact, Defendant is

correct in noting that Plaintiff’s alleged basis for Disability has been inconsistent throughout the

benefits process. (Doc. 40 at 1.) She first claimed she was disabled as a result of mental health

symptoms due to traumatic brain injury from her auto accident. She then claimed for the first

time during the benefits appeals process that she was permanently disabled from early onset of

Alzheimer’s and that her anxiety, panic, and other mental health symptoms were early signs of

this disease. However, she failed to produce objective evidence in support of her Alzheimer’s

claim. Before this Court, Plaintiff has again returned to the argument that a traumatic brain

injury resulted in her Disability. She now asks the Court to allow her to raise additional yet

unspecified disabling conditions, which she alleges began during the relevant period, beyond

mental illness. (Doc. 33 at 14–15.) The lack of consistency in Plaintiff’s position further

supports Sedgwick’s ultimate conclusion.

       Moreover, Sedgwick’s handling of the late-submitted SPECT scan evidence does not

amount to an abuse of discretion. Plaintiff argues Sedgwick disregarded Dr. Vaughn’s and Dr.



                                                -42-
Holden’s reports following review of the SPECT scan. (Doc. 33 at 10–12.) First, Sedgwick was

under no obligation to review this evidence, as it is undisputed that Plaintiff submitted the

evidence after the final benefits decision and under the threat of litigation. (Doc. 1 ¶ 6; Doc. 35 ¶

91; Doc. 27 at AH 1292–93.) Second, despite the equivocal results on the SPECT, Sedgwick

decided to have it reviewed by not one, but two, independent reviewers. Compare Cooper, 862

F.3d at 659, 662 (decision not to forward objective diagnostic report received late in benefits

process to independent reviewer was not an abuse of discretion when the report would not have

changed the final decision). To the extent Plaintiff suggests it was unreasonable to send the

SPECT to Dr. Vaughn without providing Plaintiff’s complete medical records (Doc. 33 at 10),

Plaintiff cites no law in support of this position, and the Court finds any alleged err was

harmless. Dr. Holden had reviewed Plaintiff’s file and examined Plaintiff, and multiple

independent reviewers had already reviewed Plaintiff’s claims. Regardless, the Court finds

Plaintiff has not established that a reasonable person would have reached a different outcome

based on the SPECT. See Cooper, 862 F.3d at 660, 662–63. For example, Dr. Holden and Dr.

Vaughn similarly concluded that the SPECT did not substantiate the presence of a Disabling

functional impairment, Dr. Holden reaffirmed that Plaintiff could return to work full time with

accommodations despite the SPECT results, and both Dr. Holden and the SPECT evaluator

acknowledged that the science was only emerging. Furthermore, to the extent Plaintiff argues

Sedgwick should have included a more robust discussion of its reasons for discounting the

SPECT results (Doc. 33 at 12), the Court finds Sedgwick did not violate the lenient abuse of

discretion standard by failing to do so. See Kraus, 2016 WL 4061880, at *17 (finding no error

when administrator did not explicitly and thoroughly analyze an alleged limitation).




                                                -43-
       Finally, to the extent Plaintiff identifies additional records or objective evidence that

support her allegations not specifically addressed here, this Court must affirm “if a reasonable

person could have reached a similar decision, given the evidence before him, not that a

reasonable person would have reached that decision.” Cooper, 862 F.3d at 660 (emphasis in

original) (citation and quotation omitted). See also Mulholland v. Mastercard Worldwide, 174 F.

Supp. 3d 1067, 1072 (E.D. Mo. 2016) (quoting Schatz, 220 F.3d at 949) (“‘Provided the decision

is supported by a reasonable explanation, it should not be disturbed, even though a different

reasonable interpretation could have been made.’”) While Plaintiff had mental health diagnoses

and subjective symptoms and complaints, Sedgwick reasonably found the evidence of record did

not support the conclusion that her impairments rendered her unable to perform her Own

Occupation. See Cooper, 862 F.3d at 659–60; Coker v. Metro. Life. Ins. Co., 281 F.3d 793, 798–

99 (8th Cir. 2002). “While another interpretation of [Plaintiff’s] medical records could support

[her] eligibility for benefits, the assessments of [the independent reviewers] were not outside the

range of reasonableness, and it was not an abuse of discretion for [Sedgwick] to rely on them.”

Zaeske, 901 F.3d at 948–49. See also Coker, 281 F.3d at 799 (“Although reasonable physicians

could disagree on the extent of [Plaintiff’s] disability, [the] denial of benefits, based on the

objective evidence of medical tests presented, is not unreasonable” based on the deferential

review accorded to a plan administrator.)

C. Social Security Administration Disability Determination & Vocational Expert

       Plaintiff argues that the Social Security Administration’s disability determination

supports a finding that she is entitled to LTD benefits. However, the Eighth Circuit has

repeatedly and consistently held that an ERISA administrator is not bound by an SSA

determination. See, e.g., Johnston, 916 F.3d at 715 (ERISA claims administrator not bound by



                                                 -44-
SSA disability determination); Prezioso, 748 F.3d at 806 (citations omitted) (an ERISA plan

administrator or fiduciary is not bound by an SSA determination that a plan participant is

disabled); Rutledge, 481 F.3d at 660–61 (same); Farfalla v. Mutual of Omaha Ins. Co., 324 F.3d

971, 975 (8th Cir. 2003) (internal quotations and alterations omitted) (“[A]n ERISA plan

administrator or fiduciary generally is not bound by an SSA determination that a plan participant

is disabled, even when the plan's definition of disabled is similar to the definition the SSA

applied.”); Coker, 281 F.3d at 798 (citations omitted) (“The determination that [the plaintiff]

suffers from a . . . disability under Social Security regulations does not require [the

administrator] to reach the same conclusion.”); Schatz, 220 F.3d at 950, n.9 (finding no abuse of

discretion when the plaintiff was granted SSA disability benefits while having been denied LTD

benefits due to “different standards governing social security and ERISA determinations” and

because “reasonable minds could disagree” about the extent to which the plaintiff’s condition

impairs her ability to work).

       Under the facts of this case, the Court finds Sedgwick did not abuse its discretion in

failing to credit the SSA determination. First, Sedgwick relied on the opinions of independent

reviewers who explicitly or implicitly discounted the SSA determination. For example, both Dr.

Holden and Dr. Collins specifically addressed the SSA determination, including Dr. Forgus’s

opinions, and explained why they disagreed with his opinion. Dr. Holden explained that

Plaintiff’s cognitive problems were “mild in nature, if that,” due to over-reporting of symptoms

and that the SSA decision may create “a self-fulfilling prophecy of inability to function.” (Doc.

26 at AH 995.) Drs. Rinehardt, DeBendetto, and Dr. Collins were all provided with SSA

documents, including Dr. Forgus’s opinions, and Dr. Collins discussed the disability documents

in detail, yet they all concluded Plaintiff did not suffer from functional impairments. (Doc. 26 at



                                                 -45-
AH 1007, 1017, 1029, 1033.) See, e.g., Prezioso, 748 F.3d at 806 (no abuse of discretion in

discounting SSA disability finding when independent reviewers explained in reports to

administrator why they disagreed with SSA determination). Second, Sedgwick explicitly

addressed the SSA determination in its denial letter and took it into account. (Doc. 26 at AH

1051–52.) However, Sedgwick ultimately discounted the determination because a different

definition of disability applies, the SSA gives special deference to treating physicians, and other

factors were considered in making the LTD benefits decision. (Id.) See, e.g., Johnston, 916 F.3d

at 715 (administrator did not abuse discretion in denying LTD benefits even though the plaintiff

was found disabled under SSA standards when administrator also had evidence of symptom

exaggeration based on neuropsychological validity testing). Sedgwick more than met its

obligation to consider the SSA determination. See Rutledge, 481 F.3d at 660 (holding that where

a social security decision “was in the claim file, and [the administrator's] decision was made

based upon consideration of the entire file,” the administrator did not error in failing to even

mention the social security decision at all because the administrator “was not required to

specifically mention each document it considered in reaching its decision”); Kraus, 2016 WL

4061880, at *17–18 (citing Rutledge) (holding “it is not a rule in the Eighth Circuit” that the

administrator must discuss an SSA determination).

       Furthermore, Sedgwick did not abuse its discretion or deny Plaintiff a full and fair review

by failing to retain a vocational expert in addition to the multiple independent specialists who

reviewed the case. In arguing that Sedgwick was required to seek a vocational assessment to

challenge the SSA vocational assessment, Plaintiff seems to improperly shift the burden of proof




                                                -46-
to Sedgwick, yet Plaintiff cites to no binding law in support of this position.12 (Doc 33 at 13–14;

Doc. 39 at 2–3.) See Johnston, 916 F.3d at 715–716 (declining to adopt the plaintiff’s proposed

burden-shifting approach “because no authority requires shifting the burden of proof” to the

administrator). As non-binding case law cited by Plaintiff recognizes, the Eighth Circuit has not

adopted any per se rule requiring vocational assessments in ERISA cases. Hopkins, 2013 WL

12144078, at *14.13 In fact, the Eighth Circuit recently upheld the denial of benefits when an

ERISA administrator did not consult a vocational expert but relied on the opinion of a specialist

who was provided the plaintiff’s job description. See Cooper, 862 F.3d at 659. Here, not one,

but several independent specialists were provided with Plaintiff’s job description. Plaintiff’s

occupational description was included in the information provided to Drs. Mendelssohn, Holden,

Rinehardt, DeBendetto, and Collins. (Doc. 26 at AH 930, 991, 1008, 1022, 1032.) Dr. Vaughn

also noted Plaintiff’s occupation in his post-appeal report reviewing the SPECT. (Id. at AH

1331.) All of these specialists concluded the evidence did not establish Plaintiff was functionally

impaired, and Sedgwick clearly noted that the SSA applies different standards. For all of these

reasons, the Court does not find Sedgwick abused its discretion in failing to retain a VE.

       In sum, the mere fact that Plaintiff was awarded benefits by the Social Security

Administration does not bind Sedgwick to a similar outcome or to an in-depth explanation of its

contrary reasoning. Sedgwick offered a reasonable explanation as to why it could reasonably



12
  Defendant’s Plan placed the burden of Proof satisfactory on Plaintiff. (Doc. 23 at AH 0025.)
See Johnston, 916 F.3d at 715 (emphasis added) (quoting Farley v. Benefit Tr. Life Ins. Co., 979
F.2d 653, 658 (8th Cir. 1992)) (“Because ERISA allows a beneficiary to sue ‘to recover benefits
due to him under the terms of his plan,’ a plan may place the burden of proving eligibility on the
beneficiary.”).
13
   In fact, the non-binding cases cited in Hopkins that did require vocational evaluation involved
the broader “any occupation” standard, not the narrower “own occupation” standard at issue in
this case. Hopkins, 2013 WL 12144078, at *14. See also Doc. 46 at 3.
                                               -47-
come to a different conclusion from that of the Social Security Administration, and the Court

finds no abuse of discretion. See Kraus, 2016 WL 4061880, at *18.




D. Conflict of Interest

       Plaintiff argues Sedgwick’s discretionary decision should be set aside because Defendant

sought and obtained a subrogation interest in Plaintiff’s personal injury recovery arising out of

the motor vehicle collision which Plaintiff claims caused her traumatic brain injury. (Doc. 45 at

4.) Since Defendant both sought subrogation and denied LTD benefits, Plaintiff argues

Defendant took inconsistent opinions which were financially advantageous and suggest

procedural unreasonableness. (Id.) To the extent Plaintiff argues that a less deferential standard

of review should apply or that the decision should be reversed due to a conflict of interest, the

Court finds this argument unprevailing. Plaintiff has not properly raised the conflict of interest

in this case, nor has she made the requisite showing to warrant less deferential review or

otherwise change the outcome. See Huang v. Life Ins. Co. of N. Am., 47 F. Supp. 3d 890, 903

(E.D. Mo. 2014), aff’d sub nom. Yafei Huang v. Life Ins. Co. of N. Am., 801 F.3d 892 (8th Cir.

2015). For example, she neither raised a conflict of interest in her Complaint nor raised it during

the course of the Rule 16 Scheduling Conference or discovery processes. (Docs. 1, 16.) Instead,

she seems to have raised it for the first time in her reply to Plaintiff’s Motion for Summary

Judgment.14 Regardless, even if the Court were to consider the conflict of interest as one factor,




14
  New arguments raised by Plaintiff in her reply will not be considered. See, e.g., Fay Fish v.
United States, 748 F. App’x 91, 92 n.2 (8th Cir. 2019) (reply brief is “too late” to properly raise a
new argument); United States v. Morris, 723 F.3d 934, 942 (8th Cir. 2013) (internal quotations
and citations omitted) (“[W]e do not generally consider new arguments raised in a reply brief”);
                                                -48-
the Court would assign it minimal weight. The Eighth Circuit “has consistently rejected the

notion that the mere presence of a potential conflict of interest is sufficient to warrant a less

deferential standard of review.” Cooper, 862 F.3d at 660 (citations omitted). While a potential

conflict of interest must be weighed as a factor, the weight given depends on facts presented to

the Court such as evidence that the insurer’s claims review process was tainted by bias; that the

medical professionals who reviewed the claim for benefits were employed by the insurer, or that

their compensation was tied to their findings; and that the insurer acted as little more than a

rubberstamp for favorable medical opinions. Id. at 660–61 (citations omitted). As in Cooper,

the record suggests that Sedgwick conducted a careful and thorough review of all of the

documents provided to it and it relied on the medical expertise of numerous appropriately

qualified independent experts in making its final decision. See id. at 661. Therefore, even

weighing the potential conflict of interest as one factor, the Court would still find Defendant did

not abuse its discretion in denying Plaintiff’s claims for supplemental benefits.

                                          IV. Conclusion

       In conclusion, based on the undisputed facts in the record and the applicable law, the

Court finds that substantial evidence supports Sedgwick’s decision to deny LTD benefits.

Sedgwick provided Plaintiff with the “full and fair review” ERISA required before denying her

appeal. The Court may find an abuse of discretion “[o]nly when the evidence relied on is

‘overwhelmed by contrary evidence.’” Whitley, 815 F.3d at 1442 (quoting Coker, 281 F.3d at

799). That is not the case here. See Whitley, 815 F.3d at 1142 (citing Hunt, 425 F.3d at 489)

(“In view of the conflicting opinions contained in the voluminous administrative record, [the]



Hug v. Am. Traffic Sols., Inc., No. 4:14CV00138 ERW, 2014 WL 2611832, at *6 n.1 (E.D. Mo.
June 11, 2014) (refusing to address new argument raised in reply brief).


                                                 -49-
decision to deny [the plaintiff’s] claim based on the opinions of its independent consultants was

not an abuse of discretion.”); Monroe, 2007 WL 4564191, at *9 (citing Weidner v. Fed. Express

Corp., 492 F.3d 925, 928 (8th Cir. 2007)) (“Objections to the manner in which evidence was

weighed and the conclusions reached are substantive disagreements with a plan administrator’s

analysis, and do not reflect procedural irregularities.”). The Court’s duty is to examine the

record and determine whether a reasonable person could have—not would have—reached a

similar decision. See Cooper, 862 F.3d at 660. A reasonable person could have decided that

Plaintiff is not Disabled under the terms of the ERISA plan at issue here. That is all that is

required under the deferential standard of review.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment (Doc. 33) is

DENIED.

       IT IS FURTHER ORDERED that Ascension’s Motion for Summary Judgment (Doc.

34) is GRANTED and that this case is DISMISSED with prejudice.

       A separate judgment will accompany this Order.

       Dated this 22nd day of May, 2019.

                                                         /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                -50-
